Exhibit 10.2
 
LIMITED GUARANTY


 
THIS GUARANTY (this “Guaranty”) is made and entered into as of January [__],
2008 by Aurora Equity Partners III L.P., a Delaware limited partnership (“AEP”),
and Aurora Overseas Equity Partners III, L.P., a Delaware limited partnership
(“AOEP” and collectively with AEP, the “Guarantors”).
 
RECITALS
 
A.           NuCO2 Acquisition Corp., a Delaware corporation (“Parent”), NuCO2
Merger Co., a Florida corporation and wholly-owned subsidiary of Parent (“Merger
Sub”), and NuCO2 Inc., a Florida corporation (the “Company”), have entered into
that certain Agreement and Plan of Merger dated as of even date herewith (as it
may be amended from time to time, the “Merger Agreement”).  Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Merger Agreement.
 
B.           It is a condition precedent to the entering into of the Merger
Agreement that the Guarantors execute a guaranty of all of Merger Sub’s and the
Parent’s obligations under the Merger Agreement.
 
NOW, THEREFORE, in consideration of the above Recitals, which are incorporated
into the Agreement below by reference as if fully set forth therein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Guarantors, each of the Guarantors agrees with the
Company as follows:
 
AGREEMENT
 
ARTICLE I
 
REPRESENTATIONS AND WARRANTIES
 
Each of the Guarantors, severally and not jointly, makes the following
representations and warranties to and in favor of the Company with respect to
itself (but not the other Guarantor), which shall be continuing representations
and warranties so long as any Guarantied Obligations (as defined below) shall
remain unpaid and unsatisfied:
 
Section 1.1.  Existence and Rights.  Such Guarantor is a limited partnership
duly formed and validly existing under the laws of the jurisdiction of its
formation.  Such Guarantor has the requisite power and authority, rights and
franchises to own its property and to carry on its business as now carried on
and is duly qualified and in good standing in each jurisdiction in which the
property owned by it or the business conducted by it makes such qualification
necessary, and such Guarantor has the power and authority to execute, deliver
and perform this Guaranty.
 
Section 1.2.  Guaranty Authorized and Binding.  The execution, delivery and
performance of this Guaranty by such Guarantor have been duly authorized by all
requisite limited partnership action and this Guaranty is a valid and legally
binding obligation of such Guarantor enforceable in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and to general
principles of equity.
 
 

--------------------------------------------------------------------------------


 
Section 1.3.  No Conflict.  The execution and delivery of this Guaranty by such
Guarantor (a) are not, and the performance of this Guaranty by such Guarantor
will not be, in contravention of, or in conflict with, or result in the default,
require consent, or give rise to a right of termination or acceleration of any
obligation under, any agreement, indenture or undertaking to which such
Guarantor is a party or by which it or any of its property is or may be bound or
affected, (b) do not, and will not, require the consent or approval of any
Governmental Authority, (c) are not, and will not be, in contravention of, or in
conflict with, any applicable Law binding on such Guarantor or any term or
provision of such Guarantor’s limited partnership agreement or other
organizational documents, and (d) do not, and will not, cause any security
interest, lien or other encumbrance to be created or imposed upon any of such
Guarantor’s assets or property.
 
Section 1.4.  Review of Documents.  Such Guarantor hereby acknowledges that it
has copies of and is fully familiar with the Merger Agreement.
 
Section 1.5.  Financial Capacity.  Such Guarantor has the financial capacity to
pay and perform its obligations under this Guaranty in full, and all funds
necessary for such Guarantor to fulfill its obligations under this Guaranty in
full shall be available to such Guarantor for so long as this Guaranty shall
remain in effect in accordance with Section 2.2.
 
ARTICLE II
 
GUARANTY
 
Section 2.1.  Guaranty.
 
(a)           Subject to the limitations set forth in Section 2.1(b), each
Guarantor hereby absolutely unconditionally and irrevocably guaranties to the
Company the prompt payment (on demand and in lawful money of the United States)
and performance of such Guarantor’s Pro Rata Portion (as defined below) of the
Guarantied Obligations (as defined below).  The term “Guarantied Obligations” as
used herein means all obligations of Merger Sub or Parent under the Merger
Agreement, subject to the terms and conditions set forth therein (as such
provisions may be amended or waived by Merger Sub, Parent and the Company from
time to time).  Notwithstanding any other provision of this Guaranty, payment by
any Guarantor hereunder will be due on the 15th Business Day after the date on
which the Company notifies such Guarantor that Merger Sub or Parent has failed
to pay the Guarantied Obligations when due in accordance with the terms of the
Merger Agreement and that the Company is requesting payment from such Guarantor.
 
(b)           The guaranties and obligations of the Guarantors shall be several
and not joint, which shall mean that a Guarantor shall be liable to the Company
only to the extent of such Guarantor’s Pro Rata Portion of the Guarantied
Obligations.  In addition, in no event shall the Guarantors be obligated to make
payments to the Company with respect to this Guaranty that exceed $35,000,000 in
the aggregate (the “Maximum Amount”), it being understood that this Guaranty may
not be enforced against the Guarantors without giving effect to the Maximum
Amount.  The Company hereby agrees that in no event shall the Guarantors be
required to pay to the Company under, in respect of, or in connection with this
Guaranty or the Merger Agreement other than as expressly set forth herein.  The
term “Pro Rata Portion” as used herein means (i) with respect to AEP, 98.8864%
and (ii) with respect to AOEP, 1.1136%.
 
 

--------------------------------------------------------------------------------


 
(c)           Notwithstanding the foregoing, in the event that the Company,
directly or indirectly, claims, attempts, commences litigation or other
proceedings in order to assert, asserts, demands or otherwise seeks to claim
that the provisions of Section 2.1 hereof limiting the Guarantors’ liability to
the Maximum Amount or that any other provisions of this Guaranty are illegal,
invalid or unenforceable in whole or in part, or attesting any theory of
liability against the Guarantors or any Affiliates of Guarantors with respect to
the transactions contemplated by the Merger Agreement other than liability of
the Guarantors under this Guaranty (as limited by the provisions of Section 2),
then (i) the obligations of the Guarantors under this Guaranty shall terminate
ab initio and shall thereupon be null and void, (ii) if the Guarantors have
previously made any payments under this Guaranty, they shall be entitled to
recover such payments from the Company and (iii) none of the Guarantors and any
Non-Recourse Parties (as defined below) shall have any liability to the Company
or any of its Affiliates with respect to the Merger Agreement, the Equity
Commitment Letter (as defined below), the transactions contemplated by the
Merger Agreement or under this Guaranty.
 
Section 2.2.  Continuing Guaranty.  This is a continuing guaranty of the
Guarantied Obligations and shall remain in full force and effect until the
earlier to occur of (a) the indefeasible payment and performance in full of the
Guarantied Obligations, (b) the termination of the Merger Agreement by Parent,
Merger Sub or the Company, in either such case in accordance with its terms, and
only if neither Merger Sub nor the Parent has any liability or financial
obligation to the Company that survives such termination or (c) consummation of
the Closing.  Upon termination of the Merger Agreement in accordance with its
terms, and only if neither Merger Sub nor Parent has any liability or financial
obligation to the Company that survives such termination, or upon consummation
of the Closing, this Guaranty shall automatically become void and neither
Guarantor shall thereafter have any liability arising hereunder.  Each Guarantor
understands and agrees that, subject to the immediately preceding two sentences,
this Guaranty shall be binding upon the Guarantor and its successors and
assigns, shall be construed as an absolute, irrevocable and continuing guaranty
of payment and performance and shall be enforceable by the Company and its
successors, transferees and assigns, subject to the terms set forth
herein.  Each Guarantor authorizes Merger Sub, Parent and the Company without
notice or demand and without affecting such Guarantor’s liability hereunder,
from time to time to make any change to the terms of the Merger Agreement or in
any other term of all or any of the Guarantied Obligations, or any other
amendment or waiver of or any consent to departure from the Merger Agreement or
any of the documents executed in connection therewith.
 
Section 2.3.  Nature of Guaranty.  In the event that any payment to the Company
hereunder is rescinded or must otherwise be returned for any reason whatsoever,
the Guarantors shall remain liable hereunder with respect to the Guarantied
Obligations as if such payment had not been made; provided that this Section 2.3
shall not apply to any such rescission or return by reason of the insolvency,
bankruptcy or reorganization of Merger Sub or Parent, which shall be covered by
Section 2.5 below.  A separate action or separate actions under this Guaranty
may be brought and prosecuted against either Guarantor whether or not any action
is brought or prosecuted against Merger Sub, Parent, the other Guarantor or any
other person or whether Merger Sub, Parent, the other Guarantor or any other
person is joined in any such action or actions.  Any circumstance which operates
to toll any statute of limitations applicable to Merger Sub or Parent shall also
operate to toll the statute of limitations applicable to Guarantor.  This
Guaranty is an unconditional guarantee of payment and not of collection.
 
 

--------------------------------------------------------------------------------


 
Section 2.4.  Waivers.  Each Guarantor hereby waives the right to require the
Company to proceed against Merger Sub, Parent, the other Guarantor or any other
person liable on the Guarantied Obligations or to pursue any other remedy in the
Company’s power whatsoever, and each Guarantor waives the right to have the
proceeds of property of Merger Sub, Parent, the other Guarantor or any other
person liable on the Guarantied Obligations first applied to the discharge of
the Guarantied Obligations.  When making any demand on a Guarantor hereunder
against the Guarantied Obligations, the Company may, but shall be under no
obligation to, make a similar demand on Merger Sub, Parent or the other
Guarantor, and any failure by the Company to make any such demand or to collect
any payments from Merger Sub, Parent or the other Guarantor shall not relieve
such Guarantor of its obligations or liabilities hereunder.  The Company may, at
its election, exercise any right or remedy it may have against Merger Sub,
Parent, a Guarantor or any other person without affecting or impairing in any
way the liability of the other Guarantor hereunder, except to the extent the
Guarantied Obligations have been indefeasibly paid, and each Guarantor waives
any defense arising out of the absence, impairment or loss of any right of
reimbursement or subrogation or any other right or remedy of such Guarantor
against Merger Sub or Parent, whether resulting from such election by the
Company or otherwise.  Each Guarantor hereby waives, to the fullest extent
permitted by law, all rights and benefits under any applicable law purporting to
reduce a guarantor’s obligations in proportion to the obligation of the
principal.  Each Guarantor hereby waives any defense based upon or arising by
reason of: (a) any lack of authority of any officer, director or any other
person acting or purporting to act on behalf of Merger Sub or Parent, or any
defect in the formation of Merger Sub or Parent; (b) any act or omission by
Merger Sub or Parent which directly or indirectly results in or aids the
discharge of Merger Sub or Parent or any Guarantied Obligations by operation of
law or otherwise; or (c) any modification of the Guarantied Obligations, in any
form whatsoever, including, without limitation, the renewal, extension,
acceleration or other change in time for payment or performance of the
Guarantied Obligations, any waiver or modification of conditions precedent or
any other change in the terms of the Guarantied Obligations or any part
thereof.  Each Guarantor hereby waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Guaranty and of the existence,
creation or incurring of new or additional obligations.  Each Guarantor assumes
the responsibility for being and keeping itself informed of the financial
condition of Merger Sub and Parent and of all other circumstances bearing upon
the risk of nonpayment or nonperformance by Merger Sub or Parent of the
Guarantied Obligations which diligent inquiry would reveal, represents that it
has adequate means of obtaining such financial information from Merger Sub and
Parent on a continuing basis, and agrees that the Company shall have no duty to
advise any Guarantor of information  known to it regarding such condition or any
such circumstances.  Each Guarantor hereby waives notice of any action taken or
omitted by the Company in reliance hereon, any requirement that the Company be
diligent and prompt in making demands hereunder, notice of any waiver or
amendment of any terms and conditions of the Merger Agreement, notice of any
default by Merger Sub or Parent or the assertion of any right of the Company
hereunder, and any right to plead or assert any election of remedies in any
action to enforce this Guaranty in respect of its obligations hereunder.
 
 

--------------------------------------------------------------------------------


 
Section 2.5.  Bankruptcy Not Discharge.  The Company shall not be obligated to
file any claim relating to any Guarantied Obligation in the event that Parent or
Merger Sub becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Company to so file shall not affect the
Guarantors’ obligations hereunder.  Subject to the second sentence of Section
2.2, this Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any or all of the
Guarantied Obligations is rescinded or must otherwise be restored or returned by
the Company upon the insolvency, bankruptcy or reorganization of Merger Sub or
Parent.  Notwithstanding any modification, discharge or extension of the
Guarantied Obligations or any amendment, waiver, modification, stay or cure of
the Company’s rights which may occur in any bankruptcy or reorganization case or
proceeding concerning Merger Sub, or Parent, whether permanent or temporary, and
whether or not assented to by the Company, each Guarantor hereby agrees that it
shall be obligated hereunder to pay and perform the Guarantied Obligations and
discharge its other obligations in accordance with the terms of the Guarantied
Obligations as set forth in this Guaranty in effect on the date hereof.  Each
Guarantor understands and acknowledges that by virtue of this Guaranty, it has
specifically assumed any and all risks of a bankruptcy or reorganization case or
proceeding with respect to Merger Sub or Parent.
 
Section 2.6.  Guarantor’s Understandings With Respect To Waivers.  Each
Guarantor warrants and agrees that each of the waivers set forth above is made
with such Guarantor’s full knowledge of its significance and consequences and
made after the opportunity to consult with counsel of its own choosing, and that
under the circumstances, the waivers are reasonable and not contrary to public
policy or law.  If any of said waivers are determined to be contrary to any
applicable law or public policy, such waiver shall be effective only to the
extent permitted by law.
 
Section 2.7.  Covenants of the Company.  The Company hereby covenants and agrees
that it shall not institute, directly or indirectly and shall cause its
Affiliates not to institute, directly or indirectly, any proceeding or bring any
other claim arising under, or in connection with, the Merger Agreement, the
transactions contemplated thereby or the equity commitment letter between the
Company and Parent (the “Equity Commitment Letter”), against the Guarantors or
any Non-Recourse Party, except for claims against the Guarantors under this
Guaranty (subject to the limitations described herein, including the Maximum
Amount).  Notwithstanding anything to the contrary contained in this Guaranty,
the Company hereby agrees that to the extent Parent and Merger Sub are
indefeasibly relieved in full of their payment obligations under the Merger
Agreement (other than due to a rejection of the Merger Agreement in the context
of a bankruptcy or insolvency of Parent or Merger Sub), the Guarantors shall be
similarly relieved of their obligations under this Guaranty.  Notwithstanding
 
 

--------------------------------------------------------------------------------


 
anything that may be expressed or implied in this Guaranty or any document or
instrument delivered in connection herewith, by its acceptance of the benefits
of this Guaranty, the Company covenants, agrees and acknowledges that no Person
other than the Guarantors has any obligations hereunder and that,
notwithstanding that the Guarantors or their general partners may be a
partnership or limited liability companies, the Company has no right of recovery
under this Guaranty, or any claim based on the obligations hereunder against,
and no personal liability shall attach to, the former, current or future equity
holders, controlling persons, directors, officers, employees, agents,
Affiliates, members, managers or general or limited partners of any of the
Guarantors, Parent or Merger Sub or any former, current or future stockholder,
controlling person, director, officer, employee, general or limited partner,
member, manager, Affiliate (other than the Guarantors) or agent of any of the
foregoing (collectively, but not including Parent, Merger Sub or the Guarantors,
each a “Non-Recourse Party”), through Parent, Merger Sub or otherwise, whether
by or through attempted piercing of the corporate veil, by or through a claim by
or on behalf of Parent or Merger Sub against any Non-Recourse Party (including a
claim to enforce the Equity Commitment Letter), by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute,
regulation or applicable Law, or otherwise, and the Company further covenants,
agrees and acknowledges that the only rights of recovery that the Company has in
respect of the Merger Agreement or the transactions contemplated thereby are its
rights to recover from Parent and Merger Sub under and to the extent expressly
provided in the Merger Agreement and from the Guarantors (but not any
Non-Recourse Party) under and to the extent expressly provided in this Guaranty
and subject to the Maximum Amount and the other limitations described herein;
provided, however, that in the event a Guarantor (i) consolidates with or merges
with any other person and is not the continuing or surviving entity of such
consolidation or merger or (ii) transfers or conveys all or a substantial
portion or its properties and other assets to any person such that the sum of
such Guarantor’s remaining net assets plus uncalled capital is less than such
Guarantor’s Pro Rata Portion of the Maximum Amount, then, and in each such case,
the Company may seek recourse, whether by enforcement or any judgment or
assessment or by any legal or equitable proceeding or by virtue of any statue,
regulation or other applicable Law, against such continuing or surviving entity,
but only to the extent of the liability of such Guarantor hereunder.  The
Company acknowledges and agrees that Parent and Merger Sub have no assets other
than certain contract rights and that no additional funds are expected to be
contributed to Parent or Merger Sub unless and until the Closing
occurs.  Recourse against the Guarantors under and pursuant to the terms of this
Guaranty shall be the sole and exclusive remedy of the Company and all of its
Affiliates against the Guarantors and the Non-Recourse Parties in respect of any
liabilities or obligations arising under, or in connection with, the Merger
Agreement, the Equity Commitment Letter or the transactions contemplated
thereby, including by piercing of the corporate veil or by a claim by or on
behalf of Parent or Merger Sub.  Nothing set forth in this Guaranty shall confer
or give or shall be construed to confer or give to any Person other than the
Company, its successors, transferees or assigns (including any Person acting in
a representative capacity) any rights or remedies against any Person including
the Guarantors, except as expressly set forth herein.
 
 
ARTICLE III
 
MISCELLANEOUS
 
Section 3.1.  Survival of Warranties.  All representations, warranties,
covenants and agreements of the Guarantors contained herein shall survive the
execution and delivery of this Guaranty and shall be deemed made continuously,
and shall continue in full force and effect, until the termination of this
Guaranty.
 
 

--------------------------------------------------------------------------------


 
Section 3.2.  No Waiver.  No waiver, forbearance, failure or delay by the
Company in exercising, or in beginning to exercise, any right, power or remedy,
nor any simultaneous or later exercise thereof, shall constitute a waiver of the
Company’s rights hereunder, and every right, power or remedy of the Company
shall continue in full force and effect until such right, power or remedy is
specifically waived in writing.  No single or partial exercise of any right,
power or remedy by the Company shall preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies that may be
available to the Company at law, in equity, or otherwise.
 
Section 3.3.  Notices.  All notices, requests, demands, claims and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (i) if
personally delivered, when so delivered, (ii) if mailed, two Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid and addressed to the intended recipient as set forth below,
(iii) if given by telex or telecopier, once such notice or other communication
is transmitted to the telex or telecopier number specified below and the
appropriate answer back or telephonic confirmation is received, provided that
such notice or other communication is promptly thereafter mailed in accordance
with the provisions of clause (ii) above or (iv) if sent through an overnight
delivery service in circumstances to which such service guarantees next day
delivery, the day following being so sent:
 
If to either Guarantor, Merger Sub or Parent:
 
c/o Aurora Management Partners LLC
10877 Wilshire Boulevard, Suite 2100
Los Angeles, CA  90024
Attention:  Timothy J. Hart, Esq.
Telecopier No.:  (310) 277-5591
 
with a copy to:
 
Bruce D. Meyer, Esq.
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA  90071
Telecopier No.:  (213) 229-7520
 
If to the Company:
 
Eric M. Wechsler, Esq.
NuCO2 Inc.
2800 SE Market Place
Stuart, Florida  34997
Telecopier No.:  (772) 221-1690
 
 

--------------------------------------------------------------------------------


 
with a copy to:
 
Steven Wolosky, Esq.
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY   10022
Telecopier No.:  (212) 451-2222
 
Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including ordinary mail or electronic mail),
but no such notice, request, demand, claim or other communication shall be
deemed to have been duly given unless and until it actually is received by the
individual for whom it is intended.  Any party may change the address to which
notices, requests, demands, claims and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.
 
Section 3.4.  Severability.  Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
Section 3.5.  Governing Law; Jurisdiction.  This Guaranty shall be governed by
and construed in accordance with the substantive laws of the State of New York
and the United States of America without regard to any law which would result in
the selection or application of the law of any other jurisdiction.
 
Section 3.6.  Binding Effect; Assignment.  This Guaranty shall be binding upon
and inure to the benefit of the Company and the Guarantors and their respective
successors and assigns, provided that neither Guarantor shall have the right to
assign its rights and obligations hereunder without the prior written consent of
the Company (and any attempted assignment in contravention of the terms hereof
shall be void).
 
Section 3.7.  Headings.  Article and Section headings in this Guaranty are
included herein for the convenience of reference only and shall not constitute a
part of this Guaranty for any other purpose.
 
Section 3.8.  Entire Agreement.  This Guaranty constitutes the entire agreement
and understanding between the parties pertaining to the subject matter hereof
and supersedes all prior or contemporaneous drafts, agreements, representations
and understandings of the parties. Each party acknowledges that it has expressly
bargained for a prohibition of any implied or oral amendments or modifications
of any kind, nature or character.  Each party agrees and acknowledges that this
Guaranty is fully integrated and not in need of parol evidence in order to
reflect the intentions of the parties, and that the parties intend the literal
words of this agreement to govern the transactions described herein, and for all
prior negotiations, drafts and other extraneous communications to have no
significance or evidentiary effect whatsoever.
 
Section 3.9.  Counterparts.  This Guaranty may be executed in counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute but one and the same instrument.

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Guaranty has been entered into by the undersigned as of
the date and year first above written.
 
 
GUARANTORS:
 
AURORA EQUITY PARTNERS III, L.P.
 
By:
AURORA CAPITAL PARTNERS III, L.P., its general partner
   
By:
AURORA ADVISORS III LLC, its general partner
       
By:
 /s/ Timothy J. Hart  
Name:  Timothy J. Hart
 
Title:  Vice President, Secretary and General Counsel
   
AURORA OVERSEAS EQUITY PARTNERS III, L.P.
 
By:
AURORA OVERSEAS CAPITAL PARTNERS III, L.P., its general partner
   
By:
AURORA OVERSEAS ADVISORS III LDC, its general partner
       
By:
 /s/ Timothy J. Hart  
Name:  Timothy J. Hart
 
Title:  Vice President, Secretary and General Counsel


 


 
SIGNATURE PAGE TO LIMITED GUARANTY



--------------------------------------------------------------------------------


 
ACCEPTED BY:
   
NUCO2 INC.
 
By:
 /s/ Michael E. DeDomenico  
Name:  Michael E. DeDomenico
 
Title:  Chairman and Chief Executive Officer

 
 
SIGNATURE PAGE TO LIMITED GUARANTY